By the whole Court.
The jury are by law the proper judges of the weight of evidence, on the whole circumstances of the case: And although the prisoner, by the same testimony, might have been proceeded against and convicted on another statute, for a lower offense; yet it cannot from thence be inferred, that the evidence was not sufficient to convict him of adultery.
*89Note.— In this case motion was made for the admission of a witness, to prove that the prisoner, at a time previous to the crime alleged, hired this witness to go to the house, and see whether the woman’s husband was at home.
Objected by the prisoner’s counsel, because it was no part of the facts alleged in the indictment. '
The witness was admitted: For,
By the whole Court. Though it is no part of the direct charge in the indictment, it is a circumstance which leads to the crime.